Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-3    4  9  10 12  13  21-24 29  30  32  33      is/are rejected under 35 U.S.C. 102(a  1 ) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rojo-Calderon  2018/0295885
Claim’s 1-3   21-23  note body 70  with control and coil 703  and tablet 9   with granular substrate  and susceptor  11  formed together by pressing  figure  10  .    Camus  4  9  10  24  29  30   tablets are round  and  material  used  fibers  flakes are  readable  as   shredded    Claims  12  13   32  33  are to obvious  material choice 
Claim(s)    1  6-10   12  13  21 26-28  29   30  32  33  is/are rejected under 35 U.S.C. 102( a  1 ) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kaufmann  554 
Claims  1  21  Figure  4 includes  control housing with col 104  tablet 22 figure  2  with granular substrate and .susceptors  40 Claims  6-9  26-28  susceptors 40 are ring shaped     Claims  9   12  13  29   32  33   the product is mixed  and obvious to select materials for best results  Claims 10  30  obvious to use shredded  metal for lower cost
Claim   1  5  11  14-20  21  25  31   34   is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong  677  in view of McLaughin 227  and Rogan  984
Chong  figure 9 includes housing 200 with control and coil  am in figure  4A   uses tblet 122  figures  3  4  substrates  104 and susceptors 106     Obviou to use granular material for substrate  and   104   106  appear to be formed together as a unit  If this be at issue also   obvious to so form then by molding as is standard or in view  McJaughin  at  2  24 , nolded body    figure  10         Claims  5   25   obvious to form through passages in tabkets in view of Rogan  figures  9  10 at  4  for  aerosol   passage
Claims  14  34   note holes  120  Claims  11  31  note use of cups 108 as susceptors   para  0057   Clams  15-200 note  Chong  figure 8A use of plural tablets and coils   
                                          .
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.  SPE   TC  Patel  571  272 2098 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NEIL ABRAMS/Primary Examiner, Art Unit 2832